Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Ms. M. Wales on 5/6/21.
Examiner’s Amendment to Claims:

Cancel claims 23-27, 33-34, 36, 46-53.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-6, 8, 10 and 37-45 are directed to method for the production of isobutene comprising 
 (a) enzymatically converting 3-methylcrotonyl-CoA into 3-methylcrotonic acid, wherein the conversion of 3-methylcrotonyl-CoA into 3-methylcrotonic acid is carried out by: 
i. a single enzymatic reaction in which 3-methylcrotonyl-CoA is directly converted into 3-methylcrotonic acid by a CoA transferase (EC 2.8.3.-);
 ii. a single enzymatic reaction in which 3-methylcrotonyl-CoA is directly converted into 3-methylcrotonic acid by a thioester hydrolase (EC 3.1.2.-); or
iii. two enzymatic steps comprising 

b. then enzymatically converting the thus obtained 3- methylcrotonyl phosphate into said 3-methylcrotonic acid by a phosphotransferase with a carboxy group as acceptor (EC 2.7.2.-), and
 (b) enzymatically converting the 3-methylcrotonic acid produced in (a) into isobutene, wherein the conversion of 3-methylcrotonic acid into isobutene is 2Attorney Docket No.: GB-29-UScarried out by a 3-methylcrotonic acid decarboxylase selected from:
 i. an FMN-dependent decarboxylase associated with an FMN prenyl transferase (EC 2.5.1.-); or
 ii. an aconitate decarboxylase (EC 4.1.1.6); or
 iii. a methylcrotonyl-CoA carboxylase (EC 6.4.1.4); or
 iv. a geranoyl-CoA carboxylase (EC 6.4.1.5); or
v. a protocatechuate (PCA) decarboxylase (EC 4.1.1.63).
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence said method is also non-obvious.
Claims 1-2, 4-6, 8, 10 and 37-45 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656